CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned herby certify in their capacity as Chief Financial Officer and Chief Executive Officer, respectively, of RENN Global Entrepreneurs Fund, Inc. (the “Fund”), that: (a) the Annual Report of the Fund on Form N-CSR for the period ended December 31, 2013 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; as amended (b) the information contained in the Report fairly represents, in all material respects, the financial condition and results of operations of the Fund for such period. By: /s/ Russell Cleveland Russell Cleveland Chief Executive Officer Date: March 12, 2014 By: /s/ Kevin W. McAleer Kevin W. McAleer Acting Chief Financial Officer Date: March 12, 2014
